DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted March 15, 2019.  Claims 1 – 27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description as follows:
Figure 21A:  reference characters 81a, 81b, and 81c
Figure 22:  reference character 94
Figure 23:  reference character 116
Figure 29B:  reference character 352
Figure 30A:  reference characters 42”, 43a”, 43b”, 43n”, 44a”, 44b”, 44n”, 46”, and 47”
Figure 31:  reference character 42”’
Figure 33:  reference character 142
Figure 41:  reference characters 3020’, 3021’, and 3034’
Figure 42:  reference characters 3020”, 3021”, 3031a”, 3031b”, 3031n”, and 3034”
Figure 43:  reference characters 3021”’, 3031a”’, 3031b”’, and 3031n”’
Figure 44:  reference character 3021””
Figure 45:  reference characters 3021””’, 3031a””’, 3031b””’, 3031n””’, and 3036””’
Figure 48:  reference characters 4020’, 4021’, 4022’, 4031a’, 4031b’, 4031n’, and 4034’
Figure 49:  reference characters 4021”, 4022”, 4031a”, 4031b”, and 4031n”
Figure 50:  reference characters 4021”’ and 4022”’
Figure 51:  reference characters 4021””, 4022””, 4031a””, 4031b””, 4031n””, and 4036””
Figure 54:  reference characters 5020’, 5021’, 5031a’, 5031b’, 5031n’, 5034’, 5036’, and 5059’
Figure 55:  reference characters 5020” and 5059n”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al., herein after Rufo (U.S. Publication Number 2018/0342329 A1) in view of Kumar et al., herein after Kumar (U.S. Publication Number 2019/0279281 A1).

Claim 1: Rufo teaches a home automation (HA) system comprising: 
at least one HA operation device (paragraph 99 discloses a home automation system comprising a home unit; paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an 
a biometric sensor (Figure 2; paragraph 107 discloses an array of sensors and controllers including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the system core in the home unit, including a smart thermometer for taking the resident’s temperature and communicating the data to the system core and/or transmission to a physician); 
an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit); and 
at least one controller (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises) configured to 
cooperate with the biometric sensor to monitor a biometric characteristic of a user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; 
determine a data trend of the at least one HA operation device based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
store historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history);  
use machine learning to predict a health change of the user based upon the correlated data trend and biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include heterogeneous data stream processing for providing smart virtual shopping cart functionality by tracking food intake levels and facilitating user adherence to diet plans by integrating smart virtual shopping cart functionality as disclosed by Kumar.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by determining threshold dietary amounts that a user or group of users can receive over a predetermined time period that will satisfy the dietary goals or conditions, as well as monitor the user of group of users’ food intake over the predetermined period of time (Kumar:  paragraph 14).

Claim 2: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system wherein the controller is configured to correlate the data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices). 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the diet data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 3: Rufo and Kumar teach the HA system of Claim 2. Rufo teaches a system wherein the diet data comprises nutritional characteristics of food consumed by 

Claim 4: Rufo and Kumar teach the HA system of Claim 1.   Rufo teaches a system wherein the controller is configured to correlate the data trend with medication data 87(61175) associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 5: Rufo and Kumar teach the HA system of Claim 1. 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
wherein said at least one controller is configured to store the historical operational data for the at least one HA operation device based upon at least one other user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 6: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system wherein the biometric characteristic comprises at least one of a weight of the user (paragraph 123), blood pressure of the user (paragraph 145), heart rate of the user (paragraph 162), and  blood- oxygen level of the user (paragraph 162).  

Claim 7: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system wherein the at least one HA operation device comprises a pedometer (paragraphs 107 discloses a Fitbit, which tracks a user’s steps (pedometer); paragraph 162 discloses a health sensor such as a Fitbit which counts steps walked).  

Claim 8: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller is carried by the HA hub device (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises).  

Claim 9: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller comprises a cloud server remote from the HA hub device in a cloud computing environment (paragraph 101 discloses the Happie home unit is in communication with the internet or cloud). 

Claim 10: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system further comprising at least one HA user interface device configured to wirelessly communicate with the at least one HA operation device (paragraphs 112, 113, and 134 discloses wireless communication connections).  

Claim 11: Rufo and Kumar teach the HA system of Claim 1. Rufo teaches a system wherein the at least one HA operation device comprises at least one Internet of Things (IoT) device (paragraph 452 discloses any device that utilizes the IoT can be interfaced with the Happie home unit, thus the HA operation device).  

Claim 12: Rufo teaches a home automation (HA) electronic device for an HA system comprising at least one HA operation device (paragraph 99 discloses a home automation system comprising a home unit; paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a 
at least one controller (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises) and associated memory (paragraph 115 discloses storage in a central database) configured to 
cooperate with the biometric sensor to monitor a biometric characteristic of a user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the Happie system 
determine a data trend of the at least one HA operation device based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:

use machine learning to predict a health change of the user based upon the correlated data trend and biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 13: Rufo and Kumar teach the HA electronic device of Claim 12. Rufo teaches wherein the controller and associated memory are configured to correlate the data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices). 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the diet data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 14: Rufo and Kumar teach the HA electronic device of Claim 13. Rufo teaches wherein the diet data comprises nutritional characteristics of food consumed by the user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).  

Claim 15: Rufo and Kumar teach the HA electronic device of Claim 12. Rufo teaches wherein the controller and associated memory are configured to correlate the 89(61175) 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 16: Rufo and Kumar teach the HA electronic device of Claim 12. 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
wherein said at least one controller is configured to store the historical operational data for the at least one HA operation device based upon at least one other user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history).  
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein. 

Claim 17: Rufo teaches a method of predicting a health change of a user of a home automation (HA) system comprising at least one HA operation device (paragraph 99 discloses a home automation system comprising a home unit; paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a central database connected to the internet or cloud), a biometric sensor (Figure 2; paragraph 107 discloses an array of sensors and controllers including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the system core in the home unit, including a smart thermometer for taking the resident’s temperature and communicating the data to the system core and/or transmission to a physician), and an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit), the method comprising: 

determine a data trend of the at least one HA operation device based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
store historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history), 
use machine learning to predict the health change of the user based upon the correlated data trend and biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 18: Rufo and Kumar teach the method of Claim 17. Rufo teaches a method wherein using the controller comprises using the controller to correlate the data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices). 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
 use machine 90(61175) learning to predict the health change of the user also based upon the diet data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 19: Rufo and Kumar teach the method of Claim 18. Rufo teaches a method wherein the diet data comprises nutritional characteristics of food consumed by 

Claim 20: Rufo and Kumar teach the method of Claim 17. Rufo teaches a method wherein using the controller comprises using the controller to correlate the data trend with medication data associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 21: Rufo and Kumar teach the method of Claim 17. 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
 wherein using the at least one controller comprises using the at least one controller to store the historical operational data for the at least one HA operation device based upon at least one other user (Fig 3B; paragraph 87 discloses a health settings 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.    

Claim 22: Rufo and Kumar teach the method of Claim 17. Rufo teaches a system wherein the biometric characteristic comprises at least one of a weight of the user (paragraph 123), blood pressure of the user (paragraph 145), heart rate of the user (paragraph 162), and  blood- oxygen level of the user (paragraph 162).  

Claim 23: Rufo teaches a non-transitory computer readable medium (paragraph 102 discloses a central server including a central data store for storing data; although Rufo does not explicitly disclose a non-transitory computer readable medium, it would be obvious to include this feature.  Kumar further supports this feature as discussed below) for predicting a health change of a user of a home automation (HA) system comprising at least one HA operation device, a biometric sensor, an HA hub device to provide communications for the at least one HA operation device (paragraph 99 discloses a home automation system comprising a home unit; paragraph 106 
cooperating with the biometric sensor to monitor a biometric characteristic of the user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the Happie system core in the Happie home unit (blood pressure equipment connected to the Happie system core for generating data indicative of the resident’s measure blood pressure); paragraph 162 discloses a mic pack with blue tooth connectivity with near field communication functionality that allows the mic pack to sync, wirelessly and without contact, with the wearable fitness and health sensors such as a smart watch, Fitbit, and other heart monitoring equipment such as a heart rate monitor);  91(61175) 

correlating the data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
a non-transitory computer readable medium (claim 17 discloses a non-transitory computer readable storage medium),  
storing historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal 
using machine learning to predict the health change of the user based upon the correlated data trend and biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).


Claim 24: Rufo and Kumar teach the non-transitory computer readable medium of Claim 23. Rufo teaches wherein the operations comprise correlating the data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices). 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
using machine learning to predict the health change of the user also based upon the diet data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 25: Rufo and Kumar teach the non-transitory computer readable medium of Claim 24. Rufo teaches wherein the diet data comprises nutritional characteristics of food consumed by the user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).   

Claim 26: Rufo and Kumar teach the non-transitory computer readable medium of Claim 23. Rufo teaches wherein the operations comprise correlating the data trend with medication data associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
using machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories 
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Claim 27: Rufo and Kumar teach the non-transitory computer readable medium of Claim 23. 
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
 wherein the operations comprise storing the historical operational data for the at least one HA operation device based upon at least one other user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history).  
The motivation to combine the teachings of Rufo and Kumar is discussed in the rejection of claim 1, and incorporated herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626